Case 20-10343-LSS Doc 2855 Filed 05/03/21 Page1of2

ac

April 28, 2021 ORT KAY -3 AMI: 20

 

Justic Lauri Selber Silverstein
BSA Bankruptcy Case #SA-42996
824 Market Street 6th floor
WilimingtoBn, De. 19801

attn; case

Dear Justic Silverstein

I take this time to write on my behave on myself as well as
the other members of my scout troup who would not write.

Our boy scout troop was a very special troup, because it was
located at the

WE had our own scout hut. We would hold our

meetings and events at this facality. [I
We did not have a person who we could
call mother or father. We would have to look to
our school teachers, sunday schools teachers, coaches, and a scout
leaders as mentors and guidence.

a
Pe I did not know to respond to what happen.

I did not know who to turn to. To say the least I was very upset
yand disspointed in our scout leader. I dropped out of
the troup a short time later. I just supressed it. I did not
talk to anyone about the experience.

A few years later I was at a party when one of the boys from
the Home walked into the room. We got caught up with
what was hapening in our lives. Out of the blue he asked we “if

     
   
 

My friend went on to tell me

ns ur scout master ha

a big hon. He would have some of the boys over for

 
Case 20-10343-LSS Doc 2855 Filed 05/03/21 Page 2 of 2

the weekend. He was not married.

  

ow do we put a dollar value on this type

   

of abuse?? I believe it can not be done.

I have no idea how long or the number of boys involved. If,
someone knew they did not come forward. It is sad that
85,008 boys had to come forward and claim they were abused by the
Boy Scouts of America.

AS, I stated I held my feelings to myself and never shared it
with anyone.

 
